                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No . 5:20-CV-170-BO


LESLIE COHEN, THOMAS COHEN                   )
                Plaintiffs,                  )
                                             )
V.                                )                                 ORD E R
                                  )
NORCOLD, INC. , THETFORD          )
CORPORATION, THE DYSON-           )
KISSNER-MORAN CORPORATION,        )
CAMPING WORLD, INC. , DIBIA       )
HOLIDAY KAMPER, and DOES 1 TO 50, )
INCLUSIVE,                        )
                  Defendants.     )



       This cause comes before the Court on motions to dismiss filed by defendants CWI, Inc.

and Holiday Kamper Company of Columbia, dba Camping World RV Sales. Plaintiffs have

responded, the moving defendants have replied, and the matters are ripe for ruling.

                                        BACKGROUND

       Plaintiffs filed this action in Johnston County, North Carolina Superior Court. Plaintiffs '

complaint arises out of a fire in plaintiffs' 2011 Keystone Montana recreational vehicle (RV)

allegedly caused by a defective refrigerator manufactured by defendants Norcold, Thetford, and

Dyson-Kissner-Moran (the Norcold defendants). The action was removed by the Norcold

defendants on the basis of this Court' s diversity jurisdiction. On September 11 , 2020, plaintiffs

filed an amended complaint naming the Norcold defendants, Camping World, Inc. ; CWI, Inc .;

and Holiday Kamper Company of Columbia, LLC (Holiday Kamper) as defendants. Plaintiffs

allege a claim of negligence against all defendants as well as claims for negligence/post-sale

duty to warn, negligence per se, negligence/post-sale duty to conduct adequate recall/retrofit, and

fraud by concealment against the Norcold defendants. [DE 34].


          Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 1 of 9
       Plaintiffs are citizens and residents of Johnston County, North Carolina. CWI is a

corporation organized and existing under the laws of the Commonwealth of Kentucky with its

principal place of business in Bowling Green, Kentucky. Holiday Kamper is a limited liability

company organized and existing under the laws of the State of Minnesota with its principal place

of business in Lincolnshire, Illinois. CWI operates a nationwide chain of retail stores selling

recreational vehicle parts, supplies, accessories, and other outdoors merchandise. Holiday

Kamper operates a chain of RV dealerships and service centers in North and South Carolina.

       In December 2010, approximately three and a half years prior to plaintiffs' purchase of

the 2011 Keystone Montana RV, a Holiday Kamper dealership located in Myrtle Beach, South

Carolina, doing business as Camping World RV Sales, performed service work on the

refrigerator of the RV, including work done pursuant to an October 2010 product recall initiated

by the Norcold defendants. Plaintiffs subsequently purchased their RV in July 2014 from a third-

party seller. On March 17, 2017, while plaintiffs were living in their RV on property they owned

in Johnston County, North Carolina, they noticed the refrigerator was not cooling properly.

Plaintiffs contacted a Norcold representative who, after noting that the refrigerator was subject to

recall but that the retrofit had been performed by a prior owner, provided plaintiffs with the

name of someone to inspect the refrigerator. Plaintiffs received no instructions as to what to do

while awaiting the inspection. On March 18, 2017, plaintiff Leslie Cohen noticed smoke coming

from the refrigerator vents on the outside of the RV. She attempted to put the fire out with a fire

extinguisher but the fire kept reigniting. The local fire department responded but by the time

they arrived the inside of the RV was fully engulfed in flames. The RV and its contents were

substantially destroyed by the fire.

                                          DISCUSSION



                                                 2

          Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 2 of 9
       CWI and Holiday Kamper have moved under Rule 12(b)(2) of the Federal Rules of Civil

Procedure, which authorizes dismissal for lack of personal jurisdiction. Where a defendant

moves to dismiss for lack of personal jurisdiction, the plaintiff has the burden of showing that

jurisdiction exists. See New Wellington Fin. Corp. v. Flagship Resort Dev. Corp., 416 F.3d 290,

294 (4th Cir. 2005); Young v. FD.JC, 103 F.3d 1180, 1191 (4th Cir. 1997). When a court

considers a challenge to personal jurisdiction without an evidentiary hearing and on the papers

alone, it must construe the relevant pleadings in the light most favorable to the plaintiff. Combs

v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).

       Defendant Holiday Kamper has also moved to dismiss pursuant to Rule l 2(b)(6) of the

Federal Rules of Civil Procedure, which authorizes dismissal for the failure to state a claim upon

which relief can be granted. When acting on a motion to dismiss under Rule l 2(b )( 6), "the court

should accept as true all well-pleaded allegations and should view the complaint in a light most

favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993). A

complaint must allege enough facts to state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the facts

pled "allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged," and mere recitals of the elements of a cause of action supported by

conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint

must be dismissed if the factual allegations do not nudge the plaintiffs claims "across the line

from conceivable to plausible." Twombly, 550 U.S. at 570.

I.     Personal Jurisdiction

       At the outset, the Court in its discretion declines to permit jurisdictional discovery or

hold an evidentiary hearing. The Court will resolve the motions on the basis of the briefing and



                                                3

         Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 3 of 9
the affidavits submitted by the parties, and thus plaintiffs must make a prima facie showing.

Consulting Engineers Corp. v. Geometric Ltd. , 561 F.3d 273 , 276 (4th Cir. 2009). "However, a

threshold prima facie finding that personal jurisdiction is proper does not finally settle the issue;

plaintiff must eventually prove the existence of personal jurisdiction by a preponderance of the

evidence, either at trial or at a pretrial evidentiary hearing." New Wellington Fin. Corp, 416 F.3d

at 294 n.5 (4th Cir. 2005) (quoting Production Group Int '! v. Goldman, 337 F.Supp.2d 788, 793

n. 2 (E.D.Va.2004) (internal quotation and alteration omitted).

       "A federal district court may exercise personal jurisdiction over a foreign corporation

only if: (1) such jurisdiction is authorized by the long-arm statute of the state in which the

district court sits and (2) application of the relevant long-arm statute is consistent with the Due

Process Clause of the Fourteenth Amendment." Universal Leather, LLC v. Karo AR, SA., 773

F.3d 553 , 558 (4th Cir. 2014). The North Carolina long-arm statute "permits the exercise of

personal jurisdiction to the outer limits allowable under federal due process," so the

determinative question is whether a plaintiff has made a showing that a defendant "had sufficient

contacts with North Carolina to satisfy constitutional due process." Id. at 558- 59.

       Due process requires that a defendant have "certain minimum contacts ... such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice."

Walden v. Fiore , 571 U.S. 277, 283 (2014) (quoting International Shoe Co. v. Washington , 326

U.S. 310, 316 (1945)) (internal quotations omitted). Two types of personal jurisdiction are

recognized: general and specific. Bristol-Myers Squibb Co. v. Superior Ct. of California, San

Francisco Cty., 137 S. Ct. 1773, 1780 (2017).

       To satisfy due process, a plaintiff asserting general jurisdiction must establish that the

defendant' s "affiliations with the State are so ' continuous and systematic' as to render [it]



                                                  4

          Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 4 of 9
essentially at home in the forum State." Daimler AG v. Bauman, 571 U.S. 117, 127 (2014)

(quoting Goodyear Dunlop Tires Operations, SA. v. Brown, 564 U.S . 915, 919 (2011)). The

paradigm bases for general jurisdiction are the place of incorporation and the principal place of

business. Daimler, 571 U.S. at 137. Only in an "exceptional case" may a corporation be deemed

at home and subject to general jurisdiction in any other state. Id. at 139 n.19.

       An inquiry into specific jurisdiction requires courts to examine "the relationship among

the defendant, the forum, and the litigation." Walden , 571 U.S. at 283- 84 (internal quotations

omitted). To determine specific jurisdiction, courts look at "(1) the extent to which the defendant

purposefully availed itself of the privilege of conducting activities in the State; (2) whether the

plaintiffs' claims arise out of those activities directed at the State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable." ALS Scan, Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002) (internal quotations omitted).

       A.       Defendant CWI

            The Court does not have general jurisdiction over defendant CWI. CWI' s place of

incorporation and principal place of business are in Kentucky, not North Carolina. A corporation

is not subj ect to general jurisdiction in every state in which it engages in substantial, continuous

business; rather its "affiliations with the State [must be] so 'continuous and systematic' as to

render [it] essentially at home in the forum State." Daimler, 571 U.S. at 139. Plaintiff has failed

to cite any controlling precedent which would show that CWI ' s designation of an agent for

service in North Carolina amounts to consent to general jurisdiction. Cf Ratliff v. Cooper

Lab 'ys, Inc., 444 F.2d 745 , 748 (4th Cir. 1971).

       The Court further determines that plaintiffs have not demonstrated that the Court has

specific jurisdiction over CWI. Specifically, plaintiffs' claims do not arise out of CWI's contacts



                                                     5

            Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 5 of 9
with North Carolina. Although CWI maintains stores in North Carolina, the alleged faulty

replacement of the recalled refrigerator part was performed by defendant Holiday Kamper in

South Carolina. CWI has demonstrated through its affidavit of its Senior Vice President - Retail

Operations that Holiday Kamper is not owned or operated in any manner by CWI. [DE 54-1]

Wright Aff. ,r 10.

       Plaintiffs' arguments that CWI locations are "company stores" does not change the

outcome. Even viewing the allegations in the complaint in the light most favorable to plaintiffs,

plaintiffs have failed to make a prima faci e showing that Holiday Kamper is an alter ego of CWI

such that their separate identities may be disregarded for purposes of specific jurisdiction.

Krausz Indus. Ltd. v. Smith-Blair, Inc., 188 F. Supp. 3d 545, 556 (E.D.N.C. 2016). Plaintiffs do

not allege, nor does their declaration establish, that CWI exercises complete control over

Holiday Kamper such that Holiday Kamper had "no separate mind, will or existence of its own".

Id. (quoting Glen v. Wagner, 313 N.C. 450, 455 (1985)). Accordingly, the Court determines that

it lacks personal jurisdiction over defendant CWI.

       B.       Defendant Holiday Kamper

       Holiday Kamper is organized under the laws of the State of Minnesota and has a

principal place of business in Lincolnshire, Illinois. Holiday Kamper also operates a chain of RV

dealerships and service centers in North and South Carolina, with six locations in North Carolina

and four locations in South Carolina.

       This record does not contain facts or allegations which would show that Holiday

Kamper' s contacts with North Carolina are so continuous and systematic that it can be said to be

at home in this state. Accordingly, the Court determines that it lacks general jurisdiction over

Holiday Kamper.



                                                6

            Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 6 of 9
         Plaintiffs have, however, made aprimafacie showing that the Court has specific personal

jurisdiction over defendant Holiday Kamper. North Carolina's long-arm statute expressly

provides for personal jurisdiction over defendants whose out of state acts cause injury within

North Carolina. Specifically, the North Carolina General Statutes provide for personal

jurisdiction over a party where there is a local injury by a foreign act

         provided in addition that at or about the time of the injury either:
         a. Solicitation or services activities were carried on within this State by or on
         behalf of the defendant;
         b. Products, materials or thing processed, serviced or manufactured by the
         defendant were used or consumed, within this State in the ordinary course of
         trade; or ....

N.C. Gen. Stat. § 1-75.4(4). Holiday Kamper operates six stores in North Carolina. Although the

refrigerator repair performed by Holiday Kamper allegedly occurred in Myrtle Beach, South

Carolina, the alleged defect caused injury within North Carolina and the product serviced by

defendant was used or consumed within North Carolina. Vishay Intertechnology, Inc. v. Delta

Int'! Corp., 696 F.2d 1062, 1067 (4th Cir. 1982). North Carolina' s long-arm statute is to be

liberally construed, and plaintiffs' allegations satisfy North Carolina's long-arm statute. Id. at

1065 .

         The Court further determines that exercising personal jurisdiction over Holiday Kamper

would not offend due process. Holiday Kamper has availed itself of the privilege of doing

business in North Carolina by operating six stores. Further, the injuries sustained by plaintiffs

"arise out of or relate" to the activities of Holiday Kamper in North Carolina. Burger King Corp.

v. Rudzewicz, 471 U.S. 462,472 (1985) (emphasis added).

         Holiday Kamper contends that any alleged role it had to play in plaintiffs' injuries arises

out of its actions in South Carolina, not North Carolina, and thus it should not be expected to be

haled into court here. But the specific jurisdiction inquiry does not always "requir[ e] proof of


                                                    7

           Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 7 of 9
causation-i.e. , proof that the plaintiff ' s claim came about because of the defendant' s in-state

conduct." Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1026 (2021).

Rather, a claim can also be "related to" the defendant's activities within the state, subject to

important limitations. The Supreme Court recently explained as follows . Where an automobile

manufacturer or importing "business deliberately extended into Oklahoma (among other States),

then Oklahoma' s courts could hold the compan[y] accountable for a car' s catching fire

there-even though the vehicle had been designed and made overseas and sold in New York."

Id. at 1027.

        Here, North Carolina is the home of the plaintiffs who suffered injury and the state where

the damage was incurred. By operating six stores in this state, Holiday Kamper plainly "enjoys

the benefits and protection of [North Carolina's] laws" Id. at 1029 (quoting International Shoe,

326 U.S. at 319). The Court concludes it would not offend traditional notions of fair play and

substantial justice to permit plaintiffs to maintain their suit against Holiday Kamper. The Court

denies Holiday Kamper' s motion to dismiss for lack of personal jurisdiction.

II.     Failure to state a claim

        Holiday Kamper also seeks dismissal by arguing that plaintiffs have failed to plausibly

allege a claim of negligence against it. The Court has considered plaintiffs' negligence claim in

light of the applicable standard and declines to dismiss the claim against Holiday Kamper at this

time.

                                         CONCLUSION

        Accordingly, for the foregoing reasons, CWI' s motion to dismiss [DE 54] is GRANTED

and defendant CWI is DISMISSED from this action. Holiday Kamper Company of Columbia' s

motion to dismiss [DE 56] is DENIED.



                                                 8

          Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 8 of 9
SO ORDERED, this   _J_ day of September, 2021.



                                       ~E,6¥
                                        UNITED STATES DISTRICT JUDGE




                                           9

       Case 5:20-cv-00170-BO Document 61 Filed 09/03/21 Page 9 of 9
